Exhibit 10.5

PRIVILEGED & CONFIDENTIAL

 

MASTER LICENSE AGREEMENT

by and among

GALILEO INTERNATIONAL TECHNOLOGY, LLC

AND

GALILEO INTERNATIONAL, LLC

AND

ORBITZ, LLC

AND

EBOOKERS LIMITED

AND

DONVAND LIMITED

AND

TRAVELPORT FOR BUSINESS, INC.

AND

ORBITZ DEVELOPMENT, LLC

AND

NEAT GROUP CORPORATION

 

Dated as of July 23, 2007

 


--------------------------------------------------------------------------------


MASTER LICENSE AGREEMENT (this “Agreement” or the “Master License Agreement”),
dated as of July 23, 2007 (the “Effective Date”), by and among Galileo
International Technology, LLC (“Galileo International Tech”), a Delaware limited
liability company, Galileo International, LLC (“Galileo International”), a
Delaware limited liability company, Orbitz, LLC (“Orbitz”), a Delaware limited
liability company, ebookers Limited (“ebookers”), a company organized under
English law, Donvand Limited (“GTA”), a company organized under English law,
Travelport for Business, Inc. (“TFB”), a Delaware corporation, Orbitz
Development, LLC (“Orbitz Development”), a Delaware limited liability company
and Neat Group Corporation (“Neat Group”), a Delaware corporation.  Each of
Galileo International Tech, Galileo International, Orbitz, ebookers, GTA, TFB,
Orbitz Development and Neat Group is sometimes referred to herein as a “Party”
and, collectively, as the “Parties.” Capitalized terms used and not otherwise
defined herein have the meanings ascribed to them in Section 6.17 hereof.

W I T N E S S E T H:

WHEREAS, Travelport Limited has determined to offer for sale a certain
percentage of the common stock of Orbitz Worldwide, Inc. (“OWW”) in a registered
public offering;

WHEREAS, in contemplation of OWW ceasing to be wholly-owned by Travelport, each
of Travelport and OWW wish to clarify their rights to use certain technology and
intellectual property of the other party and its Affiliates; and

WHEREAS, Orbitz Worldwide, LLC (“OWW LLC”) is a wholly owned subsidiary of OWW
and is the operating company that serves as the parent company of each of the
Orbitz Parties.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereby, agree as follows:

ARTICLE I

LICENSE GRANTS

Section 1.1                                      Grant of License.  Each Party,
in its capacity as a specified Licensor under the applicable schedule(s)
attached hereto (each, a “Schedule”), hereby grants to each other Party that is
specified as a Licensee under each such applicable Schedule, a license to
Licensor’s rights in, to and under the Licensed Materials set forth on each such
applicable Schedule for use in accordance with the Scope of Use set forth on
such Schedule, effective as of the Effective Date (unless otherwise set forth in
the applicable Schedule) and for the Term set forth on such Schedule (each, as
further described on the applicable Schedule, a “License Grant,” and the terms
and conditions of

1


--------------------------------------------------------------------------------


this Agreement together with the terms and conditions of each Schedule shall
each be considered a “License Agreement” between the applicable Licensor(s) and
Licensee(s) under such Schedule).  Each License Grant shall be non-exclusive,
fully paid up and royalty-free, irrevocable (except as provided in Section
5.2(a)), worldwide, and non-sublicensable, except, in each case, to the extent
expressly provided otherwise in the applicable Schedule.

Section 1.2                                      Modifications and
Enhancements.  Licensee may create derivative works of, enhance and otherwise
modify the Licensed Materials as set forth in the applicable Schedule.  Any such
permitted derivative works, enhancements and other modifications to Licensed
Materials shall be owned solely and exclusively by Licensee (subject to
Licensor’s rights in the underlying Licensed Materials).

Section 1.3                                      License, Maintenance and/or
Support Fees.

(a)                      License Fees.

(i)             In exchange for the License Grants to the Travelport Parties by
the Orbitz Parties made pursuant to Schedules 1 through 9 hereto, Travelport or
one of its Affilaites shall pay to a designated Orbitz Party, a single, flat,
one-time, upfront license fee of $(***), within sixty (60) days following the
Effective Date (the “Travelport License Fee”).

(ii)          In exchange for the License Grants to the Orbitz Parties by the
Travelport Parties made pursuant to Schedules 1 through 9 hereto, an Orbitz
Party shall pay to a designated Travelport Party, a single, flat, one-time,
upfront license fee of $(***), within sixty (60) days following the Effective
Date (the “Orbitz License Fee”).

(iii)       If the Parties agree, the payments may be offset, such that
Travelport or one of its Affiliates shall pay to the designated Orbitz Party,
the difference between the Travelport License Fee and the Orbitz License Fee,
and no further license fees shall be due from one Party to the other. The
identity of the designated parties for payment shall be provided by written
notice no less than fifteen (15) days before payment is due.

(b)                                 Maintenance and Support Fees.  Each Licensor
shall provide each applicable Licensee or end user with maintenance and support
services (“Maintenance and Support”) as provided in the applicable Schedule in
exchange for an annual Maintenance and Support fee, which fee shall be as
specified on the applicable Schedule.  The initial Maintenance and Support
period shall be set forth in the applicable Schedule.  Upon expiration of the
initial Maintenance and Support period, each applicable Licensee may separately
elect to renew Maintenance and Support for additional periods.  The applicable
Licensors shall offer to renew Maintenance and Support to each applicable
Licensee upon the terms and conditions contained in this

2


--------------------------------------------------------------------------------


Agreement, the applicable Schedule and any specific Maintenance and Support
agreement entered into between the applicable Parties, for so long as the
applicable Licensors are offering such or similar services to their other
customers, but in any event, for at least as long as set forth in the applicable
Schedule.  Such renewal shall be made pursuant to a written agreement or
amendment signed by the applicable Parties’ authorized representatives.

(c)                                  Taxes and Other Assessments.  Each Licensee
shall be responsible for all Taxes that may be imposed by a Governmental Entity
on any and all payments with respect to a License Grant made to a Licensor by
such Licensee.  The Parties shall cooperate to avoid, or minimize if
unavoidable, any multiple taxation by any Governmental Entities.

Section 1.4                                      Acknowledgement of Ownership;
Reservation of Rights.  Each Licensee acknowledges and agrees that all Licensed
Materials to which such Licensee receives a License Grant hereunder are the sole
and exclusive property of the applicable Licensor, and that the applicable
Licensor retains all right, title, and interest therein.  Any and all rights in,
to and under the Licensed Materials not expressly granted pursuant to a License
Grant hereunder are reserved to the applicable Licensor.

Section 1.5                                      Delivery.

(a)                                  Within five (5) business days following the
Effective Date (or, if specified, such time set forth in the applicable
Schedule), each Licensor will deliver the applicable Licensed Materials, in
their then-current form and in the appropriate physical and/or electronic media,
to each applicable Licensee at such address(es) as such Licensee shall
designate.  Each Licensor will also so deliver to each applicable Licensee, on
or immediately before such time Licensee ceases to be an Affiliate, any portions
of the applicable Licensed Materials that have materially changed since the
initial delivery.  Included as part of each Schedule shall be a listing of all
technology and other intellectual property not included in the Licensed
Materials but necessary for use of the Licensed Materials as currently used by
the Licensor and its Affiliates.

(b)                                 In addition to the other provisions of this
Article I, for (***) following the date hereof or date of delivery of the
Licensed Materials (at the applicable Licensee’s election), each Licensor shall
provide reasonable assistance, as requested by each Licensee in its
implementation and use of the Licensed Materials, including in the form of
discussions, telephone conversations, correspondence and other consultation and
communications between technically qualified personnel.  The applicable Licensee
shall pay Licensor’s reasonable out-of-pocket expenses in connection with the
foregoing assistance.  Following such (***) period, assistance will be provided
at Licensor’s then prevailing rate.  The foregoing is subject to each Licensor’s
material resource constraints with respect to production or other
revenue-generating resources.

3


--------------------------------------------------------------------------------


Section 1.6                                      Maintenance, Updates and
Development Support.  Each Licensee acknowledges and agrees that (a) the
exercise of its rights under all applicable License Grants is at its sole risk
and liability, and (b) except as set forth on the applicable Schedule, it has no
rights to any updates, additions or replacements to the applicable Licensed
Materials, or any development, maintenance, support or other services related
thereto, from any other Party, from and after the Effective Date.

Section 1.7                                      Cooperation.  Each Party shall
reasonably cooperate with the other Party in all matters relating to the License
Grants and any related services or assistance provided in connection with a
License Grant and to minimize the expense, distraction and disturbance to each
Party, shall perform all obligations hereunder in good faith and in accordance
with principles of fair dealing and shall comply with all applicable laws and
regulations.

Section 1.8                                      Additional Terms and
Conditions.  In addition to the terms and conditions of this Agreement, the
Licensors and Licensees under each Schedule shall also be bound by any
additional terms and conditions set forth in such Schedule as if such terms and
conditions were set forth in this Agreement.

Section 1.9                                      Assignment of Licensed
Materials.  For the avoidance of doubt, if a Licensor assigns all or any portion
of its right, title or interest in or to any Licensed Materials, such assignment
shall be subject to the terms and conditions of this Agreement, including all
applicable License Grants.

ARTICLE II

INTELLECTUAL PROPERTY PROTECTION

Section 2.1                                      Prosecution and Maintenance. 
Except as otherwise expressly set forth in a Schedule, the applicable Licensor
shall have the sole right and discretion to prosecute and maintain any patents
and any trademark, copyright and other intellectual property registrations or
applications with respect to, or included in, any Licensed Materials.  Any such
prosecution and maintenance shall be at such Licensor’s sole cost and expense,
unless any Licensor and Licensee expressly agree otherwise.  Licensor expressly
is not undertaking any obligation to prosecute, maintain or police any of its
patents or other intellectual property, except as may be expressly provided in a
Schedule.

Section 2.2                                      Notices of Infringement.  If a
Licensee becomes aware of any infringement or other violation of any Licensed
Materials, such Licensee shall promptly notify the applicable Licensor.

Section 2.3                                      Enforcement and Defense of
Licensed Materials and Patents.  Except as otherwise expressly set forth in a
Schedule, the applicable Licensor shall have the sole right and discretion to
(a) initiate, defend, and control, at their own expense, all assertions,
actions, suits and proceedings with respect to infringement or other violation
of any Licensed Materials, and (b) defend, and control, at its own expense,

4


--------------------------------------------------------------------------------


all assertions, actions, suits and proceedings by Third Parties that assert the
invalidity or unenforceability of any Licensed Materials (each, an “Infringement
Action”).  Licensor shall be entitled to keep all proceeds arising from any such
assertions, actions, suits and proceedings brought by it and any settlements or
compromises thereof.

Section 2.4                                      Bankruptcy-Related Matters.  
Notwithstanding any other provision of this Agreement to the contrary, in the
event a Licensor becomes subject to any bankruptcy or similar proceedings:  (a)
all License Grants to each applicable Licensee shall be deemed fully retained by
and vested in such Licensee as protected intellectual property rights under
Section 365(n) of the United States Bankruptcy Code (and similar laws in other
jurisdictions) (“Section 365(n)”); and (b) each Licensee shall have all of the
rights afforded to licensees under Section 365(n).  The Parties agree that upon
any election by an applicable Licensee pursuant to Section 365(n)(1)(B) of the
Bankruptcy Code, such Licensee shall be entitled to continue to exercise the
license granted under this Agreement.  In the event of commencement of
bankruptcy proceedings by or against a Licensee, such Licensee or trustee in
bankruptcy, as applicable, shall be entitled to assume the applicable License
Grants and shall be entitled to retain all such License Grants.

ARTICLE III

CONFIDENTIALITY

Section 3.1                                      Protection of Confidential
Information.  In connection with the License Grants from each applicable
Licensor to each applicable Licensee, each such Licensee may receive
confidential and proprietary information of such Licensor, including proprietary
information concerning inventions, trade secrets, confidential know-how and
other confidential technical, business or operational information related to the
businesses of such Licensor (the “Confidential Information”).  All Confidential
Information shall remain the exclusive property of the applicable Licensor, and
the applicable Licensee may not disclose any Confidential Information of such
Licensor to any Third Party, provided that the receiving party may disclose, on
a need-to-know basis, such Confidential Information to its third party
subcontractors who have signed non-disclosure agreements with the receiving
party, and/or to its current employees, consultants, agents, officers, directors
and/or legal or financial representatives.  Each applicable Licensee shall
maintain the Confidential Information of the applicable Licensors with with at
least the same degree of care (which in no event shall be less than reasonable
care) as it uses to protect its own Confidential Information.  In furtherance of
such obligation, each such Licensee shall instruct its employees and Third Party
contractors and consultants, as well as its Affiliates, as to the
confidentiality obligations hereunder.

Section 3.2                                      Limitations.  With respect to
each Licensee, Confidential Information of a Licensor will not include
information which:  (a) becomes available to the public through no fault or
negligence of the applicable Licensee, (b) was already

5


--------------------------------------------------------------------------------


rightfully known to the applicable Licensee (other than by previous disclosure
by the applicable Licensor) as of the date hereof and not subject to any duty of
confidentiality to the Licensor or its Affiliates, (c) is independently
developed by such Licensee or its Affiliates without reference to any
Confidential Information, or (d) after the date hereof, is lawfully and in good
faith made available or known to such Licensee by a Third Party not connected
with the applicable Licensor and without an obligation of confidence to such
Licensor, directly or indirectly.

Section 3.3                                      Required Disclosure.  If a
Licensee is required by order of any court or other Governmental Entity to
disclose any Confidential Information in its possession, such Licensee shall
provide the applicable Licensor with prompt written notice of any such
requirement, so that such Licensor may seek an appropriate protective order or
waive compliance with the confidentiality provisions of this Agreement.  Such
Licensee will not oppose action by such Licensor to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information, and will cooperate and comply with, at
such Licensor’s expense, all reasonable requests by such Licensor related
thereto.  For purposes of this Section 3.3, any disclosure made in connection
with the disclosure requirements of the securities laws or regulations of any
country shall be deemed to be “an order of any court or other Governmental
Entity.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES; DISCLAIMER AND LIMITATION OF LIABILITY

Section 4.1                                      Representations and
Warranties.  Each Party under a License Agreement hereby represents and warrants
to each other Party under such License Agreement that:

(a)                                  such Party (i) is duly incorporated,
validly existing and in good standing under the laws applicable to it and (ii)
has the requisite power and authority to execute, deliver and perform its
obligations under this Agreement.

(b)                                 the execution, delivery and performance by
such Party of this Agreement and the transactions contemplated hereby:  (i) have
been duly authorized by all necessary corporate action on the part of such Party
and (ii) do not contravene the terms of such Party’s organizational documents as
presently in effect.

(c)                                  no approval, consent, compliance,
exemption, authorization or other action by, or notice to, or filing with, any
Person is necessary or required in connection with the execution, delivery or
performance by such Party of this Agreement.

(d)                                 this Agreement has been duly executed and
delivered by such Party, constitutes the legal, valid and binding obligations of
such Party, and is enforceable against each Party in accordance with its
applicable terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws

6


--------------------------------------------------------------------------------


of general applicability relating to or affecting creditors’ rights and to
general equity principles.

Section 4.2                                      Disclaimer.  Except as
otherwise expressly set forth in a Schedule, nothing in this Agreement is or
shall be construed as:  (a) a grant of any license which any Licensor does not
possess the right to grant, (b) a warranty or representation by any Licensor as
to the validity, enforceability or scope of any intellectual property included
in any Licensed Materials, (c) a warranty or representation that anything made,
used, sold or otherwise disposed of under any License Grant is or will be free
from infringement of any intellectual property rights of any third Person, and
(d) an obligation to bring or prosecute actions or suits against third Persons
for infringement of any Licensed Materials.

Section 4.3                                      NO REPRESENTATIONS AND
WARRANTIES.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 4.1 OR A SCHEDULE, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY HEREBY SPECIFICALLY DISCLAIMS
ANY AND ALL REPRESENTATIONS AND WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED
OR STATUTORY, IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING
REGARDING ANY OF THE LICENSE GRANTS AND THE APPLICABLE LICENSED MATERIALS,
INCLUDING ANY AND ALL REPRESENTATIONS AND WARRANTIES REGARDING MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR AGAINST INFRINGEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH LICENSEE ACKNOWLEDGES THAT THE LICENSE GRANTS
AND THE APPLICABLE LICENSED MATERIALS ARE PROVIDED ON AN “AS IS” BASIS WITH ALL
FAULTS, AND LICENSEE ASSUMES ALL RISKS IN CONNECTION WITH ITS EXERCISE OF ANY
RIGHTS UNDER THE LICENSE GRANTS.

Section 4.4                                      Limitation of Consequential
Damages.  EXCEPT WITH RESPECT TO ANY BREACH OF THE CONFIDENTIALITY PROVISIONS
HEREIN AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A SCHEDULE, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NO PARTY SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE TO
ANY OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING LOSS OF PROFITS, REVENUE OR OPPORTUNITY) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.  THIS LIMITATION APPLIES REGARDLESS OF WHETHER
SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE, STRICT LIABILITY IN TORT, OR ANY OTHER LEGAL OR EQUITABLE
THEORY.

7


--------------------------------------------------------------------------------


ARTICLE V

TERM AND TERMINATION

Section 5.1                                      Term.  This Agreement shall
continue in effect for so long as at least one License Grant is in effect.  Each
License Grant shall continue in effect for the Term specified on the applicable
Schedule.

Section 5.2                                      Termination.

(a)  A Licensee under a License Agreement may terminate such License Agreement
(solely with respect to such Licensee) at any time upon (***) prior written
notice to the applicable Licensor.

(b)  Except to the extent of any express termination rights set forth in Section
5.2(a) or in a Schedule, the License Grants are intended to be irrevocable and
may not be terminated prior to the expiration of the applicable Term, except by
mutual written agreement of the applicable Parties.  Each Party shall be
entitled to preliminary and permanent injunctions, temporary restraining orders,
and other equitable relief as contemplated by Section 6.7 (Equitable Relief),
and other customary relief, subject to any disclaimers and limitations set forth
herein.

Section 5.3                                      Survival.  Articles III, and VI
and Sections 4.3, 4.4 and 5.3 shall survive any expiration or termination of
this Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.1                                      Assignment.

(a)                                  No (i) Licensee may assign or otherwise
transfer a License Agreement, or any of its rights, interests or obligations
thereunder, without the prior written consent of the Licensor(s) under such
License Agreement, and (ii) Licensor may, with respect to any Licensee under a
License Agreement,  assign or otherwise transfer such License Agreement, or any
of its rights, interests or obligations thereunder, without the prior written
consent of such Licensee under such License Agreement, except, in each case,
that any Party may assign or otherwise transfer any or all of the foregoing to
an Affiliate of such Party or in connection with a merger, sale, transfer or
other disposition of all or substantially all of the portion of such party’s
business to which the License Agreement relates.

(b)                                 In the event that an Affiliate of a Licensee
ceases to be an Affiliate of such Licensee (such Affiliate, a “Divested
Affiliate”), any sublicenses to such Divested Affiliate under any License
Agreement will, subject to the terms and conditions of the applicable sublicense
agreement by which the Divested Affiliate received its sublicense (each, a
“Sublicense Agreement”), continue for the term of the License Grant to the
Licensee that granted the sublicense to the Divested Affiliate (the “Granting
Licensee”); provided, that, notwithstanding any broader sublicense grant by the
Granting Licensee to the Divested Affiliated under such Sublicense Agreement,
following the divestiture of the Divested Affiliate (a “Divestiture”):  (i) the
scope of use under such sublicense shall be no broader than the businesses in
which the Divested Affiliate is

8


--------------------------------------------------------------------------------


either (1) engaged as of the Divestiture or (2) expected, as of the effective
date of the Divestiture, to be engaged pursuant to bona fide, written business
plans (and without restriction on the volume of use within that scope of use),
and (ii) if such sublicense includes the right to further sublicense the
Licensed Materials, the Divested Affiliate may only grant sublicenses within the
scope of use set forth in Section 6.1(b)(i).

(c)                                  Divested Affiliates shall continue to
receive any applicable Maintenance and Support that such Divested Affiliates
were receiving prior to the Divestiture, under the then-current terms and
conditions by which the Granting Licensee receives such Maintenance and Support
(without additional payments), for a transition period equal to the shorter of: 
(i) one (1) year from the date of such Divested Affiliate’s Divestiture, unless
the Divested Affiliate is GTA (or its successor), in which case five (5) years
from the date of GTA’s Divestiture, and (ii) the period of time for which the
Granting Licensee is entitled to receive Maintenance and Support under the
applicable License Agreement (a “Transition Period”).  With respect to such
Maintenance and Support that continues during a Transition Period, unless and to
the extent that the applicable Divested Affiliate notifies the applicable
Licensor to the contrary in writing, the applicable Licensor and the applicable
Divested Affiliate shall use good faith efforts to agree, at least sixty (60)
days prior to the end of the Transition Period, upon commercially reasonable
terms (including pricing terms) for such Divested Affiliate’s continued receipt
of Maintenance and Support following the foregoing period.

(d)                                 Any assignment or transfer in violation of
the foregoing in this Section 6.1 shall be void.  Subject to the foregoing, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns.

Section 6.2                                      Relationship of the Parties. 
Nothing in this Agreement shall be deemed to render any Party an agent of any
other Party and or grant any Party any authority to bind any other Party,
transact any business in the other Party’s name or on its behalf, or make any
promises or representations on behalf of the other Party.  Each Party will
perform all of its respective obligations under this Agreement as an independent
contractor, and no joint venture, partnership or other relationship shall be
created or implied by this Agreement.

Section 6.3                                      Governing Law and Submission to
Jurisdiction.  This Agreement shall be governed by, enforced under and construed
in accordance with the laws of the State of New York, without giving effect (to
the fullest extent provided by law) to any choice or conflict of law provision
or rule thereof which might result in the application of the laws of any other
jurisdiction.  Subject to Section 6.7, each of the Parties hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
courts of the State of New York and of the United States of America in each case
located in the County of New York for any litigation arising out of or relating
to this Agreement (and agrees not to commence any litigation relating thereto
except in such courts) and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 6.5 (or to such other address for notice that such Party has given
the other Parties written notice of in

9


--------------------------------------------------------------------------------


accordance with Section 6.5) shall be effective service of process for any
litigation brought against it in any such court.  Each Party hereby irrevocably
and unconditionally waives any objection to the laying of venue of any
litigation arising out of this Agreement in the courts of the State of New York
or of the United States of America in each case located in the County of New
York and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such litigation brought in any such
court has been brought in an inconvenient forum.

Section 6.4                                      Entire Agreement.  This
Agreement, including all Schedules, Exhibits, and Attachments hereto, constitute
the entire agreement among the Parties relating to the subject matter hereof,
and there are no further agreements or understandings, written or oral, among
the Parties with respect thereto.  If and to the extent that there is a conflict
between the provisions of this Agreement and the provisions of the Separation
Agreement (or any other agreement entered into in connection with the Separation
Agreement by the parties hereto or thereto), this Agreement shall control.

Section 6.5                                      Notices.  All notices,
requests, claims, consents, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally,
by facsimile (that is confirmed) or sent by overnight courier (providing proof
of delivery) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

If to Galileo International Tech, Galileo International or Neat Group:

Galileo House

Axis Park

10 Hurricane Way

Langley Berkshire SL3 8AG

England

Attn:  Legal Department

If to Orbitz, Orbitz Development, TFB or ebookers:

500 W. Madison Street

Suite 1000

Chicago, IL  60661

Attn:  Legal Department

If to GTA:

Gullivers House

27 Goswell Road

London EC1M 7GT

England

Attn:  Legal Department

10


--------------------------------------------------------------------------------


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m., New
York City time, and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 6.6                                      Dispute Resolution.

(a)                                  In the event of any dispute, controversy or
claim arising out of or relating to this Agreement or the breach, termination or
validity thereof, or the transactions contemplated hereby (a “Dispute”), upon
the written notice of any Party hereto, the Parties shall attempt in good faith
to negotiate a resolution of the Dispute for a period of twenty (20) days after
the receipt of such notice.

(b)                                 Further to the foregoing, if any dispute,
controversy or claim arising out of or relating to any obligation to reach
agreement on the specific terms and conditions regarding any specified subject
matter (e.g., the terms of a reseller agreement or for maintenance and support
services) under this Agreement or any Schedule hereto or any other matter with
respect to which the applicable Parties have expressly provided for arbitration
in this Agreement or the applicable Schedule (a “Failure to Agree”) has not been
resolved for any reason after twenty (20) days have elapsed from the receipt by
a Party thereto of notice thereof, such Failure to Agree shall be determined, at
the request of any relevant Party, by expedited arbitration conducted in New
York City, before and in accordance with the then-existing Expedited Procedures
of the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), except as modified herein (the “Rules”).  The applicable Party shall
provide the products or services with respect to which there is a Failure to
Agree in good faith, pending resolution of the Failure to Agree and subject to
the terms of such resolution.  There shall be three arbitrators.  Each Party
shall appoint one arbitrator within ten (10) business days of receipt by
respondent of a copy of the demand for arbitration. The two Party-appointed
arbitrators shall have ten (10) business days from the appointment of the second
arbitrator to agree on a third arbitrator (who shall have knowledge of the
travel business and have no current or past relationship to any applicable
Party) who shall chair the arbitral tribunal.  Any arbitrator not timely
appointed by the parties shall be appointed by the AAA in accordance with the
listing, ranking and striking method in the Rules, and in any such procedure,
each Party shall be given a limited number of strikes, excluding strikes for
cause.  The arbitrators’ fees shall be split equally between the Travelport
Parties involved in the arbitration, on one hand, and the Orbitz Parties
involved in the arbitration, on the other hand.  Any controversy concerning
whether a Dispute is a Failure to Agree, whether arbitration has been waived,
whether an assignee of this Agreement is bound to arbitrate, or as to the
interpretation of enforceability of this Section 6.6(b) shall be determined by
the arbitrators.  In resolving any Failure to Agree, the Parties intend that the
arbitrators shall apply the substantive Laws of the State of New York, without
giving effect (to the fullest extent provided by law) to any choice of law
principles thereof that would mandate the application of the laws of another
jurisdiction.  The Parties intend that the provisions to arbitrate set forth
herein be valid, enforceable and irrevocable.  Without limiting the provisions
of the Rules, unless otherwise agreed in writing by or among the relevant
parties or permitted by this

11


--------------------------------------------------------------------------------


Agreement, the relevant Parties shall keep, and shall cause the members of their
applicable group to keep, confidential all matters relating to the arbitration
or the award, and any negotiations, conferences and discussions pursuant to this
Section 6.6(b) shall be treated as compromise and settlement negotiations;
provided, that such matters may be disclosed (i) to the extent reasonably
necessary in any proceeding brought to enforce the award or for entry of a
judgment upon the award and (ii) to the extent otherwise required by Law or
stock exchange.  Nothing said or disclosed, nor any document produced, in the
course of any negotiations, conferences and discussions that is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration. 
Nothing contained herein is intended to or shall be construed to prevent either
Party from applying to any court of competent jurisdiction for interim measures
or other provisional relief in connection with the subject matter of any
Failures to Agree.  Without prejudice to such provisional remedies as may be
available under the jurisdiction of a court, the arbitral tribunal shall have
full authority to grant provisional remedies and to direct the parties to
request that any court modify or vacate any temporary or preliminary relief
issued by such court, and to award damages for the failure of either Party to
respect the arbitral tribunal’s orders to that effect.

Section 6.7                                      Equitable Relief.  If any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise breached, in addition to, and not in limitation of, any other
remedy available to any Party, an aggrieved Party under this Agreement shall be
entitled to seek immediate injunctive relief.  Such remedies, and any and all
other remedies provided for in this Agreement, shall be cumulative in nature and
not exclusive and shall be in addition to any other remedies whatsoever which
any Party may otherwise have.

Section 6.8                                      Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby are not affected in any manner materially adverse to a Party.  Upon such
determination that any term or other provisions are invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions be
consummated as originally contemplated to the fullest extent possible.

Section 6.9                                      Interpretation.

(a)                                  When a reference is made in this Agreement
to an Article, Section or Exhibit, such reference shall be to an Article or
Section of, or an Exhibit to, this Agreement unless otherwise indicated. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall

12


--------------------------------------------------------------------------------


have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

Section 6.10                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when executed, shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument binding upon all of the Parties hereto notwithstanding the
fact that all Parties are not signatory to the original or the same
counterpart.  For purposes of this Agreement, facsimile signatures shall be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

Section 6.11                                Further Cooperation.  Each Party
agrees to cooperate with the others, at any other Party’s request, to execute
any and all documents or instruments, or to obtain any consents, in order to
assign, transfer, perfect, record, maintain, enforce or otherwise carry out the
intent of the terms of this Agreement.

Section 6.12                                Amendment and Waiver.  This
Agreement (including the Exhibits hereto) may not be amended or modified except
by a writing signed by an authorized signatory of each Party.  No waiver by any
Party or any breach or default hereunder shall be deemed to be a waiver of any
preceding or subsequent breach or default.

Section 6.13                                Waiver of Trial By Jury.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL
RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

Section 6.14                                Descriptive Headings.  The
descriptive headings of the several articles and sections of this Agreement are
inserted for reference only and shall not limit or otherwise affect the meaning
hereof.

13


--------------------------------------------------------------------------------


Section 6.15                                No Third Party Beneficiaries. 
Nothing in this Agreement shall convey any rights upon any Person or entity,
which is not a Party or a permitted assignee of a Party to this Agreement.

Section 6.16                                No Circumvention.  No Party shall,
directly or indirectly, take any action, act in concert with any Person who
takes any action, or cause or allow any of such Party’s Affiliates to take any
action (including the failure to take a reasonable action), such that the
resulting effect is to materially undermine the effectiveness of any of the
provisions of this Agreement (including all Schedules hereto).

Section 6.17                                Certain Definitions.  For purposes
of this Agreement, except as otherwise expressly set forth in a Schedule:

(a)                                  “Affiliate” means (i) with respect to a
member of the Travelport Affiliated Group, any other member of the Travelport
Affiliated Group, and (ii) with respect to a member of the OWW Affiliated Group,
any other member of the OWW Affiliated Group.

(b)                                 “Agreement” has the meaning set forth in the
preamble to this Agreement.

(c)                                  “Business Day” or “business day” means each
Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York City are authorized or obligated by law or
executive order to close.

(d)                                 “Competitive Use” means use of Licensed
Materials for the purpose of selling or otherwise distributing travel products
over the Internet directly and primarily to (i) individual consumers for leisure
and unmanaged business travel and/or (ii) corporations for the business use of
their business travelers; provided, that the foregoing shall not include (x) any
use of particular Licensed Materials carried on by an entity prior to the
Effective Date, which use continues following the Effective Date or (y) the sale
or distribution of travel products to travel agencies.  Whether any particular
use by a particular entity is a “Competitive Use” shall be measured as of the
time of the grant of rights to the particular entity (for example, if at the
time of a grant of rights with respect to a product or service to an entity,
such entity is primarily an offline travel agency, and such travel agency
thereafter develops its online travel agency business such that the online
travel business becomes the primary or only business of such entity, continued
use by such entity shall not be a Competitive Use).

(e)                                  “Confidential Information” has the meaning
set forth in Section 3.3.

(f)                                    “Dispute” has the meaning set forth in
Section 6.6.

(g)                                 “Effective Date” has the meaning set forth
in the recitals.

14


--------------------------------------------------------------------------------


(h)                                 “GDS Agreement” means that certain
Subscriber Services Agreement, dated as of July 23, 2007, by and among OWW LLC,
Galileo International and Galileo Nederland B.V.

(i)                                     “Governmental Entity” means any United
States federal or state government, or any foreign government, or any agency,
bureau, board, commission, court, department, tribunal or instrumentality
thereof.

(j)                                     “Improvements” mean any modification or
other derivative work of any intellectual property, including any invention,
idea, trade secret, know-how or derivative work which is in some manner
dependent upon, or which includes, incorporates or otherwise uses any portion
of, such intellectual property, whether or not patentable, copyrightable or
otherwise protectable as intellectual property.

(k)                                  “IP Dispute” means any assertion, action,
suit or proceeding with respect to intellectual property brought by a Third
Party against a member of the Orbitz Affiliated Group.

(l)                                     “Licensed Materials” means, with respect
to each License Grant, the Software, intellectual property and other items
specified in the applicable Schedule, including source code (solely to the
extent explicitly stated in the applicable Schedule) and all object code and
related documentation thereto.

(m)                               “Licensee” means, with respect to each License
Grant, the Party listed as Licensee in the applicable Schedule.

(n)                                 “Licensor” means, with respect to each
License Grant, the Party listed as Licensor in the applicable Schedule.

(o)                                 “Orbitz Parties” means Orbitz, eBookers,
TFB, Orbitz Development and Neat Group.

(p)                                 “OWW Affiliated Group” means, collectively,
OWW and all of its direct and indirect subsidiaries now or hereafter existing.

(q)                                 “Party” or “Parties” has the meaning set
forth in the preamble to this Agreement.

(r)                                    “Patent” means all U.S. and foreign
patents and patent applications, including divisions, continuations,
continuations-in-part, reissues, reexaminations, and any extensions thereof.

(s)                                  “Person” means an association, a
corporation, an individual, a partnership, a limited liability company, a trust,
or any other entity or organization, including a Governmental Entity.

(t)                                    “Release Event” means, with respect to a
Licensor, any of the following events:  (a) a receiver is appointed for such
Licensor or substantially all of its

15


--------------------------------------------------------------------------------


property, (b) such Licensor makes a general assignment for the benefit of its
creditors, (c) such Licensor files a voluntary petition in bankruptcy or
reorganization or under any other similar insolvency or debtor’s relief law, (d)
there is commenced against such Licensor proceedings under any bankruptcy,
reorganization, insolvency or debtor’s relief law, which proceedings are not
dismissed within sixty (60) days after commencement, (e) such Licensor is
generally unable to pay its debts as they become due, (f) such Licensor takes
formal action to liquidate or dissolve, or (g) such Licensor ceases to operate
its business as a going concern for a period of more than five (5) consecutive
days, unless such cessation is the result of events that are not primarily
related to solvency.

(u)                                 “Schedule” has the meaning set forth in
Section 1.1.

(v)                                 “Scope of Use” means, with respect to each
License Grant, the Scope of Use set forth in the applicable Schedule.

(w)                               “Section 365(n)” has the meaning set forth in
Section 2.4.

(x)                                   “Separation Agreement” means the
Separation Agreement, dated as of July 25, 2007, by and between Orbitz Worldwide
Inc. and Travelport Limited.

(y)                                 “Source Code” means all code written in
human readable computer programming language (and related interpreters and/or
compilers) that are required to convert to object code (computer-executable
form) the programs that comprise the applicable Licensed Materials and all
related design documentation (e.g., flowcharts, architectural diagrams,
specifications, etc.), excluding third party licensed code and tools.  “Source
Code” does not include any object code, databases, customer data of the
applicable Licensors or any source code or software licensed from third parties.

(z)                                   “Subsidiary” means, with respect to any
Person, any other Person of which such first Person (either alone or through or
together with any other Subsidiary) owns, directly or indirectly, a majority of
the outstanding equity securities or securities carrying a majority of the
voting power in the election of the board of directors or other governing body
of such Person.

(aa)                            “Tax” or “Taxes” shall mean all federal, state,
provincial, territorial, national, local and foreign income, profits, franchise,
license, capital, transfer, ad valorem, wage, severance, occupation, import,
custom, gross receipts, payroll, sales, employment, use, property, real estate,
excise, value added, consumption, estimated stamp, alternative or add-on
minimum, environmental, withholding and any other taxes, duties, assessments or
tax charges of any kind whatsoever, imposed or required to be withheld by any
Governmental Entity, including interest, additions to Tax or penalties
applicable or related thereto.

(bb)                          “Term” means, with respect to each License Grant,
the Term set forth on the applicable Schedule.

16


--------------------------------------------------------------------------------


(cc)                            “Third Party” means Persons other than a Party
or Affiliate thereof.

(dd)                          “Travelport Affiliated Group” means, collectively,
Travelport and all of its direct and indirect subsidiaries now or hereafter
existing, other than members of the OWW Affiliated Group.

(ee)                            “Travelport Parties” means Galileo International
Tech, Galileo International and Donvand Limited.

[Signature Page Follows]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.

 

 

GALILEO INTERNATIONAL
TECHNOLOGY, LLC

 

 

 

 

 

By:

/s/ Fiona A. Williams

 

 

 

Name: Fiona A. Williams

 

 

Title:  Director/Manager

 

 

 

 

 

 

 

GALILEO INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Eric J. Bock

 

 

 

Name:  Eric J. Bock

 

 

Title:  Executive Vice President and General Counsel

 

 

 

 

 

 

 

ORBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ James P. Shaughnessy

 

 

 

Name:  James P. Shaughnessy

 

 

Title:  Senior Vice President and General
Counsel, Orbitz Worldwide

 

 

 

 

 

 

 

EBOOKERS LIMITED

 

 

 

 

 

 

 

By:

/s/ Julie Cameron-Doe

 

 

 

Name: Julie Cameron-Doe

 

 

Title:  Director

 

 

 

 

 

 

 

DONVAND LIMITED

 

 

 

 

 

 

 

By:

./s/ Kurt Ekert

 

 

 

Name:  Kurt Ekert

 

 

Title:  Director

 

18


--------------------------------------------------------------------------------


 

TRAVELPORT FOR BUSINESS, INC.

 

 

 

 

 

 

 

By:

/s/ James P. Shaughnessy

 

 

 

Name:  James P. Shaughnessy

 

 

Title:  Senior Vice President and General
Counsel, Orbitz Worldwide

 

 

 

 

 

 

 

ORBITZ DEVELOPMENT, LLC.

 

 

 

 

 

 

 

By:

/s/ James P. Shaughnessy

 

 

 

Name:  James P. Shaughnessy

 

 

Title:  Senior Vice President and General
Counsel, Orbitz Worldwide

 

 

 

 

 

 

 

NEAT GROUP CORPORATION

 

 

 

 

 

 

 

By:

/s/ James P. Shaughnessy

 

 

 

Name:  James P. Shaughnessy

 

 

Title:  Senior Vice President and General
Counsel, Orbitz Worldwide

 

19


--------------------------------------------------------------------------------


 

 

SCHEDULES

TO

 MASTER LICENSE AGREEMENT

 

 

1


--------------------------------------------------------------------------------


SCHEDULE 1 TO

 MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

 

Licensed Items:

AFO, CarBookers, Dynamic Packaging (DP), and Insurance Bookers, as further
defined on Exhibit A hereto (“ebookers Technology”):

 

 

 

 

Licensor(s):

ebookers Limited (“ebookers”)

 

 

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

 

 

Scope of Use:

Each Licensee is hereby granted a worldwide, perpetual, non-exclusive,
royalty-free, fully paid license to use and otherwise exploit the existing
ebookers Technology, in both object code and source code forms, without any
restriction except as expressly set forth in this Schedule 1. Without limiting
the foregoing, the foregoing license grant permits each Licensee to copy,
modify, reproduce, publish, display, create Improvements to, distribute, and/or
combine or include the ebookers Technology with any other products or
intellectual property. Each Licensee will own any Improvements to the ebookers
Technology which are acquired or developed by such Licensee from and after the
Effective Date, subject to Licensor’s ownership of the underlying Licensed
Materials.

 

 

 

 

Maintenance

 

 

And Support:

No Party will have any ongoing maintenance or support obligations to any other
Party with respect to the ebookers Technology.

 

License Fee/

 

 

Royalty:

Travelport will pay the Travelport License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as

 

 

 

 

2


--------------------------------------------------------------------------------


 

 

consideration, inter alia, for all rights granted to it and its Affiliates
hereunder.

 

 

 

 

Permitted

 

 

Sublicensing:

Each Licensee may sublicense its rights hereunder to the ebookers Technology to
(a) outsourcers, applications development and maintenance providers and other
contractors providing products or services for such Licensee or its Affiliates,
but only for purposes of such persons’ provision of such products or services to
such Licensee or its Affiliates, (b) such Licensee’s Affiliates, without any
restriction, and (c) any other Person, without any restriction; provided, that,
with respect to (c), a Licensee may not sublicense the ebookers Technology to
any third party that is not an Affiliate of Licensee for any Competitive Use by
such third party, unless Licensee incorporates or uses the ebookers Technology
with another product or service of such Licensee or one of its Affiliates to
enhance or improve a product or service thereof (but not to provide the eBookers
Technology to third parties on a stand-alone basis).

 

3


--------------------------------------------------------------------------------


SCHEDULE 2 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., OWW Development, LLC and Neat Group Corporation (the “Master
License Agreement” or the “Agreement”).  Capitalized terms used in this Schedule
but not defined herein shall have the respective meanings set forth in the
Master License Agreement.

 

Licensed Items:

Galileo Traversa, as further defined on Exhibit B hereto, and Corporate
Travelpoint

 

 

 

 

Licensor(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

 

 

Licensee(s):

Travelport for Business Inc. and Orbitz, LLC

 

 

 

 

Scope of Use:

Licensors hereby agree to appoint each Licensee, for a term of (***) beginning
on the Effective Date, as a non-exclusive reseller of Galileo Traversa pursuant
to a value-added reseller agreement containing terms and conditions in
accordance with this Schedule 2 and otherwise consistent with Licensor’s
standard terms and conditions (including with respect to termination) for
value-added resellers of Galileo Traversa; provided, that Licensees may only
resell Galileo Traversa subject to a use restriction that it may only be
connected to a GDS owned or operated by Licensors, or another GDS that Licensors
have made generally available via Galileo Traversa, subject in each such
instance to Licensors’ prior approval, which shall not be unreasonably withheld
(such value-added reseller agreement, the “VAR Agreement”). Following
development of Galileo Traversa, Licensor shall provide reasonable advance
notice to Licensees of Licensor’s ability to begin permitting value added resale
of Galileo Traversa, and the parties shall negotiate in good faith the terms of
such VAR Agreement, such terms to be in accordance with this Schedule 2 and
otherwise commercially reasonable in all respects.

 

 

 

 

 

 

 

 

Each Licensee is also hereby granted, for the foregoing three-year term, a
worldwide, non-exclusive, royalty-free, fully paid license to copy, use, modify,
distribute and create Improvements to the documentation for Galileo Traversa

 

4


--------------------------------------------------------------------------------


 

provided by Licensors, solely in connection with their support of Galileo
Traversa to each Licensee’s end-users and other customers (for the avoidance of
doubt, there may be no modifications or Improvements made to any trademarks
appearing in such documentation). Upon the termination of the foregoing license,
each Licensee shall provide each Licensor with an electronic copy of all
Improvements to the documentation for Galileo Traversa created by such Licensee.
Each Licensee hereby grants to each Licensor a worldwide, perpetual,
irrevocable, transferable, sublicensable, fully paid and royalty-free,
non-exclusive license to use and otherwise exploit such Improvements without any
restriction.

 

 

 

 

Licensees shall assign to a Licensor or its designee, as directed by Licensors,
the contracts of Galileo Traversa customers (a) who have not migrated to the
Platform (as defined on Exhibit G) upon the conclusion of Licensees’ support
services (as described below) or (b) if either Licensee ceases to provide online
booking tools to corporations, in each case (x) so long as such contracts
contain only terms and conditions that have been approved by Licensor pursuant
to the VAR Agreement and (y) as soon as practicable following the occurrence of
(a) or (b) above. Licensor may elect whether to have any other contracts
assigned (after a reasonable period of review); any contracts not assigned must
be terminated by the Licensees.

 

 

 

 

Maintenance

 

 

And Support:

Licensees shall continue providing implementation and level 1 help desk services
for end-users and other customers that use Galileo Traversa pursuant to a
license from a Licensor, which services shall be substantially the same as, and
provided at substantially the same scope and level as, the services and service
levels that Licensees provide as of the Effective Date to users of Travelport
Classic. The foregoing support shall be provided for 3 years unless (x) extended
by mutual agreement of the parties or (y) earlier terminated in a Licensor’s
sole discretion (upon any such termination, Licensees shall provide Licensors
with appropriate transition services). In exchange for the foregoing support,
each Licensor shall pay Licensees a Maintenance and Support fee equal to
Licensees’ incremental cost to provide such support to such Licensor plus
(***)%.

 

 

 

 

5


--------------------------------------------------------------------------------


 

 

Source Code:

Within sixty (60) days following the Effective Date, Licensors and Licensees
shall enter into a mutually agreeable software escrow agreement with a mutually
agreeable software escrow agent to implement and maintain a software escrow of
Galileo Traversa. Immediately following the execution of such agreement, and
thereafter on an annual basis or, if sooner, after any material change to
Galileo Traversa, the Source Code for Galileo Traversa will be promptly placed
into escrow in favor of Licensees. Licensees shall pay the cost of the foregoing
escrow arrangements.

 

 

 

 

 

Such escrow agreement shall, in addition to terms reasonable and customary for
such agreements in similar circumstances, provide that the source code to
Galileo Traversa will be released (solely for use as permitted by the license
granted under this Schedule 2) to a Licensee immediately upon such Licensee’s
request: (a) if Licensors fail to provide support for Galileo Traversa at a
level at least consistent with the level of support that Licensors provide for
Corporate Travelpoint as of the Effective Date (other than due to a termination
of such support by Licensor for cause or by Licensee for convenience), (b) upon
a Release Event with respect to the ultimate parent entity of Licensor (or, for
the avoidance of doubt, to the extent this License Agreement is assigned by
Licensor, a Release Event with respect to the ultimate parent company of the
then-current assignee) or (c) upon termination of the VAR Agreement (or this
License Agreement, if such VAR Agreement is not in effect) by Licensee for cause
(such release under this clause (c) to be only to such Licensee(s) that
terminate the applicable agreement). In the event of any release of source code,
from escrow or directly from Licensors, Licensors will provide reasonable
transition training and implementation support with respect to such source code,
at Licensors’ cost plus a reasonable margin. Following such training and
implementation support, Licensors shall have no further support obligations with
respect to Galileo Traversa under this License Agreement.

 

 

 

 

License Fee/

 

 

Royalty:

Licensees shall retain any fees paid by end users and other customers for use of
Galileo Traversa, and Licensors shall retain any fees paid by travel suppliers
for bookings made via Galileo Traversa. An Orbitz Party will pay the Orbitz

 

6


--------------------------------------------------------------------------------


 

 

License Fee as set forth in, and in accordance with, the procedure set forth in
Section 1.3 of the Master License Agreement as consideration, inter alia, for
all rights granted to it and its Affiliates hereunder.

 

 

 

 

Permitted

 

 

Sublicensing:

Each Licensee may grant sublicenses to use Galileo Traversa only as permitted
under, and in accordance with, the VAR Agreement, to such Licensee’s end-users
and other customers.

 

 

 

 

Other Terms:

Each Licensee acknowledges and agrees that (i) such Licensee shall not remove or
otherwise alter any trademark, branding, logo, slogan, attribution or other
source or product identifier that appears on or is included in the Galileo
Traversa product; provided, that the foregoing restriction shall not apply if
Licensors do not impose a similar requirement generally upon their other third
party resellers of the Galileo Traversa product, (ii) all Galileo Traversa
bookings must be directed through a GDS owned by Travelport or its Affiliates,
or another GDS that Licensors have made generally available via Galileo
Traversa, subject in each such instance to Licensors’ prior approval as to such
GDS and the terms applicable to any such connection, such approval not be
unreasonably withheld and (iii) such Licensee may not solicit any customer of
Travelport or its Affiliates that currently use Galileo Traversa.

 

 

 

Licensors will not market these Licensed Materials using the name “Matrix.”

 

 

7


--------------------------------------------------------------------------------


SCHEDULE 3 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

 

Licensed Items:

The Orbitz wire frames, look and feel and user interface, as further defined on
Exhibit C hereto (the “Look and Feel”)

 

 

 

 

Licensor(s):

Orbitz, LLC

 

 

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

 

 

Scope of Use:

Each Licensee is hereby granted a worldwide, perpetual, non-exclusive,
royalty-free, fully paid license to integrate, use, create Improvements to,
publicly display and otherwise exploit the Look and Feel, in connection with the
Galileo Traversa product (including any modified versions thereof and successor
products). Without limiting the foregoing, the foregoing license grant permits
each Licensee to create Improvements to the Look and Feel, which Improvements
shall be owned by the applicable Licensee.

 

 

 

 

 

Licensee agrees to use commercially reasonable efforts to modify the Look and
Feel (such modified Look and Feel, the “Modified Look and Feel”) for future
versions of Galileo Traversa. Licensor acknowledges and agrees that Licensee may
use the Modified Look and Feel in connection with Galileo Traversa and any
“business to business” products of Licensee or its Affiliates. It is the
intention of the Parties that their respective ‘look and feel’ will diverge over
time.

 

 

 

 

 

No Licensee shall intentionally copy any modifications made by the Orbitz
Parties to the Look and Feel following the Effective Date. To the extent that a
Licensee makes reasonable modifications to the Look and Feel in connection with
future versions of Galileo Traversa or with other “business to business”
products of Licensee or its

 

8


--------------------------------------------------------------------------------


 

Affiliates and does not intentionally copy any modifications made by the Orbitz
Parties to the Look and Feel following the Effective Date, each Orbitz Party
hereby, on behalf of it and its Affiliates (and their respective successors and
assigns), irrevocably waives, settles, releases, and forever discharges any and
all claims, suits, causes of actions, damages, losses, costs, expenses and other
liabilities and amounts, known and unknown, whether in law or in equity, that
they may have against such Licensee, its Affiliates and their permitted
sublicensees, and all of the foregoing entities’ respective successors and
assigns, with respect to the Modified Look and Feel.

 

 

 

Licensor shall not intentionally copy any aspect of the Modified Look and Feel
created by the Travelport Parties following the Effective Date. To the extent
that Licensor makes reasonable modifications to the Look and Feel in connection
with future versions of the Look and Feel and does not intentionally copy any
aspect of the Modified Look and Feel created by the Travelport Parties following
the Effective Date, each Travelport Party hereby, on behalf of it and its
Affiliates (and their respective successors and assigns), irrevocably waives,
settles, releases, and forever discharges any and all claims, suits, causes of
actions, damages, losses, costs, expenses and other liabilities and amounts,
known and unknown, whether in law or in equity, that they may have against
Licensor, its Affiliates and their permitted sublicensees, and all of the
foregoing entities’ respective successors and assigns, with respect to the
Modified Look and Feel.

 

 

 

 

Maintenance

 

 

And Support:

Not applicable.

 

 

 

 

License Fee/

 

 

Royalty:

Travelport will pay the Travelport License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as consideration, inter alia, for all rights granted to it and its
Affiliates hereunder.

 

 

 

 

Permitted

 

 

Sublicensing:

Each Licensee may sublicense its rights hereunder to the Look and Feel and the
Modified Look and Feel to

 

9


--------------------------------------------------------------------------------


 

 

(a) outsourcers, applications development and maintenance providers and other
contractors providing products or services for such Licensee or its Affiliates,
but only for purposes of such persons’ provision of such products or services to
such Licensee or its Affiliates, (b) such Licensee’s Affiliates, without any
restriction, and (c) any other Person, in each case solely to the extent
reasonably associated with the “Galileo Traversa” product (including any
modified versions thereof and successor products) and, with respect to the
Modified Look and Feel, any “business to business” products of such Licensee or
its Affiliates.

 

 

 

 

Quality

 

 

Control:

With respect to those aspects of the Look and Feel that are legally protectable
as trade dress (but not, for the avoidance of doubt, the Modified Look and Feel,
except to the extent that aspects of such Modified Look and Feel are confusingly
similar to aspects of the Look and Feel that are legally protectable as trade
dress):

 

 

 

 

 

·  The Look and Feel may be used only (i) in the Galileo Traversa product
(including any modified versions thereof and successor products) and (ii) in
combination or in conjunction with the same other logos, designs, symbols and
trademarks or modifying words or terms as Licensee uses in connection with its
and its Affiliates’ other “business to business” products as of the Effective
Date.

 

 

 

 

 

·  Licensee hereby covenants that it (i) shall comply with (1) Licensor’s
quality control and usage guidelines generally applied by Licensor to the Look
and Feel, and (2) all applicable laws, rules, and regulations in connection with
its use of the Look and Feel; and (ii) shall not, subject to Licensee’s rights
under the “Scope of Use” section above, (1) take any action that would
jeopardize or impair Licensor’s ownership of the Look and Feel, or the Look and
Feel’s legality and/or enforceability, (2) take any action that would disparage
or diminish the goodwill, reputation, or value of the Look and Feel, (3) either
directly or indirectly, apply for the registration of the Look and Feel or any
variation thereon, or any trade dress which contains or is similar to, the Look
and Feel.

 

10


--------------------------------------------------------------------------------


 

 

·  Licensor shall have the right to review the manner in which Licensee uses the
Look and Feel, including the right to periodically promptly receive samples from
Licensee of materials on which Licensee uses the Look and Feel.

 

 

 

 

 

·  Licensee acknowledges and agrees that its use of the Look and Feel under this
Schedule shall inure to the benefit of Licensor, and this Schedule 3 does not
confer on Licensee any goodwill or ownership interest in the Look and Feel.

 

 

 

 

Termination:

If Licensor determines, in its reasonable, good faith discretion, that Licensee
has failed to comply with the quality control provisions of this Schedule 3,
Licensor shall have the right to terminate its license to Licensee of the Look
and Feel, if Licensee has failed to cure such non-compliance within (***) after
written notice thereof. The foregoing termination right shall be without
prejudice to any rights of Licensor to obtain any temporary restraining order,
preliminary injunction or other temporary relief. Any dispute regarding
Licensor’s right to exercise the foregoing termination right shall be resolved
pursuant to arbitration, as set forth in Section 6.6(b) of the Agreement.

 

11


--------------------------------------------------------------------------------


 

SCHEDULE 4 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

Licensed Items:

Travelport Classic (Highwire), as further defined on Exhibit D hereto

 

 

Licensor(s):

Travelport for Business Inc.

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

Scope of Use:

Each Licensee is hereby granted a worldwide, perpetual, non-exclusive,
royalty-free, fully paid license to use and otherwise exploit Travelport
Classic, in both object code and source code forms, without any restriction
except as expressly set forth in this Schedule 4. Without limiting the
foregoing, the foregoing license grant permits each Licensee to copy, modify,
reproduce, publish, display, create Improvements to, distribute, and/or combine
or include Travelport Classic with any other products or intellectual property.
Each Licensee will own any Improvements to Travelport Classic which are acquired
or developed by such Licensee from and after the Effective Date, subject to
Licensor’s ownership of the underlying Licensed Materials.

 

 

Maintenance
And Support:


Licensor will provide users of Travelport Classic with maintenance (including
enhancements, upgrades and updates) and support (pursuant to a service level
agreement), at the same scope and level as currently provided, and will continue
to offer such maintenance and support services for at least (***) from and after
the Effective Date. At anytime after the (***) anniversary date of the Effective
Date, maintenance and support may be terminated upon (***) written notice to the
other parties to this License Agreement. All users of Travelport Classic shall
pay the applicable fees for such maintenance

 

12


--------------------------------------------------------------------------------


 

and support services directly to Orbitz, and any new users of Travelport Classic
that choose to receive maintenance and support services shall also pay the
applicable Maintenance and Support fees directly to Orbitz.

 

 

 

The parties acknowledge that, at such time as Licensor is no longer both (a)
providing support for any of Licensor’s users of Travelport Classic and (b)
obligated to provide support to any users of Travelport Classic, the incremental
cost of continuing to provide support to Licensees may be higher. Licensor shall
provide Licensees with as much advanced notice of any materially higher costs as
soon as is reasonably practicable under the circumstances. If any Licensee
elects not to pay such higher costs, such Licensee will provide Licensor with
written notice thereof, and Licensor will no longer be obligated to provide such
support for such Licensee as of the date set forth in such notice (or if no date
is set forth, then effective as of thirty (30) days after receipt of such
notice).

 

 

Source Code:

Licensor will deliver a copy of Travelport Classic (in both object code and
source code forms) to Travelport immediately following execution of the Master
License Agreement, for distribution to each Licensee.

 

 

License Fee/
Royalty:


Travelport will pay the Travelport License Fee as set forth in, and in
accordance with, the procedures set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
Affiliates hereunder.

 

 

Permitted
Sublicensing:


Each Licensee may sublicense its rights hereunder to Travelport Classic to (a)
outsourcers, applications development and maintenance providers and other
contractors providing products or services for such Licensee or its Affiliates,
but only for purposes of such persons’ provision of such products or services to
such Licensee or its Affiliates, (b) such Licensee’s Affiliates, without any
restriction, and (c) any other Person, without any restriction; provided, that,
with respect to (c), a Licensee may not sublicense Travelport Classic any third
party that is not an Affiliate of Licensee for any Competitive Use by such third
party, unless Licensee incorporates or uses Travelport Classic with another

 

13


--------------------------------------------------------------------------------


 

product or service of such Licensee or one of its Affiliates to enhance or
improve a product or service thereof (but not to provide Travelport Classic to
third parties on a stand-alone basis).

 

14


--------------------------------------------------------------------------------


 

SCHEDULE 5 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

Licensed Items:

Corporate Agency Reseller, including all APIs and web services that Licensor or
its Affiliates may develop or implement that relate to, or are needed to access
or develop Improvements to, the foregoing (“CAR”).

 

 

Licensor(s):

Orbitz Development, LLC

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

Note:

Except as noted under the Scope of Use in this Schedule 5, all of Licensor’s
obligations regarding CAR shall be effective at such time as CAR is developed
and launched on the Platform (as defined on Exhibit G) (the “CAR Launch Date”).

 

 

Scope of Use:

Each Licensee is hereby granted (a) the right to use and distribute CAR
(including any Improvements to CAR that Licensors may develop) and (b) a
worldwide, perpetual, non-exclusive, royalty-free, fully paid license to use and
otherwise exploit CAR, in both object code and source code forms, in each case,
solely to provide corporations or other entities (either directly or through
Licensee’s and their Affiliates’ travel agent customers) with corporate travel
booking, fulfillment and ancillary services. The foregoing rights grants to each
Licensee hereunder are a present grant made as of the Effective Date.

 

 

 

As more specifically set forth in a white label services agreement to be entered
into between Licensor and Licensees, Licensor will provide (except following,
and to the extent of, any release of any source code for CAR to Licensees) white
label services to each of the Licensees, including infrastructure, technology
and support and access to web services and APIs on terms (including price) no
less

 

15


--------------------------------------------------------------------------------


 

favorable than those Licensor makes available to any other third-party white
label customer of CAR (“CAR MFN”).  Following development of CAR, Licensor shall
provide reasonable advance notice to Licensees of Licensor’s ability to begin
providing white label services, and the parties shall negotiate in good faith
the terms of such white label services agreement, such terms to be in accordance
with this Schedule 5 and otherwise commercially reasonable in all respects (the
“CAR White Label Agreement”).

All functionality and other capabilities, and all APIs, web services and other
interfaces, comprising or used with CAR that are made available to any third
party shall be made available to Licensees at substantially the same time as
they are first made available to any such third party.  Use of CAR by Licensees
shall be without any restriction except as expressly set forth in this Schedule
5.

If and during such times as CAR is provided by Licensor to any Licensee on a
white label basis, each Licensee will have the right to modify and create
derivate works of CAR through the use of APIs and/or Web services provided by
Licensor.  Following any release of any source code for CAR to any Licensee,
such Licensee will have an unlimited right to modify and otherwise create
Improvements of CAR.  Each Licensee will own any Improvements to CAR which are
acquired or developed by such Licensee from and after the Effective Date,
subject to Licensor’s ownership of the underlying Licensed Materials.

Subject to and without limiting the paragraph immediately following this
paragraph, upon a Licensee’s request that Licensor modify the APIs and Web
services relating to CAR, and subject to Licensor’s agreement to make such
modifications (not to be unreasonably withheld), Licensor will use commercially
reasonable efforts to develop such modifications; provided, that any requested
development shall be subject to the availability of Licensor’s resources and
Licensor shall not be obligated to develop any such modifications if doing so
would  detract from Licensor’s business.  Licensor shall charge the applicable
Licensee for such development at rates that are no higher than Licensor charges
any other third-party for similar types of development services or similar types
of modifications.

16


--------------------------------------------------------------------------------


 

Licensor shall:  (i) upon a Licensee’s request, meet with such Licensee to
discuss such Licensee’s desired requirements and other development requests for
CAR and, to the extent that such Licensee proposes modifications or new
functionality for CAR, such Licensee shall be allowed to participate in
Licensor’s meetings where the requested modifications or new functionalities are
discussed, (ii) offer all Licensees the opportunity to participate in all
meetings, committees, focus groups, forums and panels that Licensor may organize
for users of CAR, (iii) review and evaluate each Licensee’s requests for
modifications to CAR using the same evaluation and prioritization process used
for Licensor’s own internal requests for modifications to CAR, and shall afford
Licensee’s requests with the same treatment within such process as is afforded
to Licensor’s own requests, and (iv) provide each Licensee with all other rights
and benefits of “primary” and other “preferred” customers of CAR relating to
modifications to, and other development of, CAR.

 

 

 

Upon the termination of this License Agreement, each Licensee shall provide each
Licensor with an electronic copy of all Improvements to the documentation
created by such Licensee for any functionality added to CAR by Licensor at such
Licensee’s request.  Each Licensee hereby grants to Licensor and its Affiliates
a worldwide, perpetual, irrevocable, transferable, sublicensable, fully paid and
royalty-free, non-exclusive license to use and otherwise exploit such
Improvements without any restriction.

 

 

 

Licensor shall have no obligation to complete the initial development of CAR.

 

 

Hosting, Maintenance

 

And Support:

Licensor will provide users of CAR with hosting, maintenance (including
enhancements, upgrades and updates) and product and technology support (pursuant
to a service level agreement), at the same scope and level as the service levels
that Licensor (or its applicable Affiliate) provides as of the date of the
Master License Agreement to users of Travelport Classic or any other corporate
agency reseller travel product offered by Licensors (to be no less than
substantially the same level of service as Licensor provides to third parties
with respect to CAR, and except to the extent that a Licensee elects, and
Licensor reasonably can provide, higher or lower, service levels to such

 

17


--------------------------------------------------------------------------------


 

Licensee), and will continue to offer maintenance and support services for at
least (***) following the CAR Launch Date, and may terminate such maintenance
and support at any time after such (***) period upon at least (***) prior
written notice.

 

 

 

In connection with the foregoing support, Licensor will make available its APIs
and Web services included in CAR, and will reasonably support each Licensee’s
creation of modifications to and derivative works of CAR through the use of such
APIs and Web services, including by providing (a) full documentation and
specifications for such APIs and Web services, (b) any support not reasonably
obtainable from a third party that is reasonably necessary to use such APIs and
Web services (such support not to include, for the avoidance of doubt,
programming of applications for each Licensee) and (c) reasonable access to
Licensor’s personnel for information regarding such APIs and Web services.

 

 

 

The parties shall agree on terms (including the annual Maintenance and Support
fee) for maintenance and support services at that time and, if there are no
other customers for which Licensor is providing maintenance and support
services, then at pricing substantially intended to be at Licensor’s cost plus a
(***) (subject in each case to the CAR MFN). Licensees will have reasonable
audit rights of Licensor’s cost to provide support. If the parties cannot agree
on such terms, including such Maintenance and Support fee, such terms will be
determined pursuant to arbitration, as set forth in Section 6.6(b) of the
Agreement.

 

 

Source Code:

Within sixty (60) days following the Effective Date, Licensor and Licensees
shall enter into a mutually agreeable escrow agreement with a mutually agreeable
software escrow agent to implement and maintain a software escrow of CAR. Upon
final completion of development of CAR, and thereafter on an annual basis or, if
sooner, after any material change to CAR, the Source Code for CAR will be
promptly placed into escrow in favor of each Licensee. The Licensees shall pay
the cost of the foregoing escrow arrangements, with each Licensee paying an
equal share unless otherwise agreed by such Licensees.

 

18


--------------------------------------------------------------------------------


 

 

Such escrow agreement shall, in addition to terms reasonable and customary for
such agreements in similar circumstances, provide that the source code to CAR
will be released (solely for use as permitted by the license granted under this
Schedule 5) to a Licensee immediately upon such Licensee’s request: (a) if
Licensor is not providing maintenance or support services in accordance with the
CAR MFN to such Licensee for any reason (other than due to a termination of the
CAR White Label Agreement (or this License Agreement if such White Label
Agreement is not yet in effect) by Licensor for cause or by such Licensee for
convenience), (b) upon a Release Event with respect to the ultimate parent
entity of Licensor (or, for the avoidance of doubt, to the extent this License
Agreement is assigned by Licensor, a Release Event with respect to the ultimate
parent company of the then-current assignee) or (c) upon termination of the CAR
White Label Agreement (or this License Agreement if such White Label Agreement
is not in effect) by such Licensee for cause (such release under this clause (c)
to be only to such Licensee(s) that terminate the applicable agreement). In the
event of any release of source code, from escrow or directly from Licensor,
Licensor will provide reasonable transition training and implementation support
with respect to such source code, at Licensor’s cost plus a reasonable margin.
Following such training and implementation support, Licensors shall have no
further support obligations with respect to CAR under this License Agreement.

 

 

License Fee/

 

Royalty:

Travelport will pay the Travelport License Fee as set forth in, and in
accordance with. the procedure set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
Affiliates hereunder; provided, however, that each Licensee shall also receive,
at no additional cost, any modifications, upgrades and enhancements to CAR
created by Licensor as of the Effective Date and during the (***) following the
Effective Date.

 

 

Permitted

 

Sublicensing:

Licensee may sublicense its rights hereunder to CAR to (a) outsourcers,
applications development and maintenance providers and other contractors
providing products or services for such Licensee or its Affiliates, but only for
purposes of such persons’ provision of such products or

 

19


--------------------------------------------------------------------------------


 

services to such Licensee or its Affiliates, (b) such Licensee’s Affiliates,
without any restriction, (c) to national distribution companies and other
similar intermediary resellers (such as value added resellers that provide
non-technology services and do not modify CAR) and service providers of Licensee
or its Affiliates, and (d) any customer or potential customer of Licensee or of
its Affiliates or the Persons set forth in subsection (c) of this Permitted
Sublicensing section.

 

 

Termination:

The License Grant set forth in this Schedule 5 is terminable: (a) by Licensor,
with respect to any Licensee, immediately upon one (1) material breach of the
scope of the license by such Licensee which remains uncured for more than (***)
following notice thereof, (b) by Licensor, with respect to any Licensee,
immediately upon more than two (2) separate instances of substantially the same
material breaches of the scope of the license by Licensees over a rolling, (***)
period whether or not cured by such Licensee, (c) by Licensor, with respect to
any Licensee, immediately upon more than (***) material breaches of the scope of
the license by such Licensee over a rolling, (***) period whether or not cured
by such Licensee or (d) by any Licensee (with respect to such Licensee), upon
(***) prior written notice to Licensor. Licensor shall be excused from
performance under this Schedule 5 with respect to a Licensee, to the extent
performance is not reasonably possible due to such Licensee’s material breach,
for such time as such material breach is not cured.

 

20


--------------------------------------------------------------------------------


 

SCHEDULE 6 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

Licensed Items:

“Supplier Link Technology,” as defined on Exhibit E hereto

 

 

Licensor(s):

Orbitz, LLC

 

 

Licensee(s):

Galileo International, LLC

 

 

Scope of Use:

Licensee is hereby granted a worldwide, perpetual, exclusive, royalty-free,
fully paid license to use and otherwise exploit the Supplier Link Technology (in
object code and source code format) including, for the avoidance of doubt, the
Supplier Link Patents, without any restriction. Notwithstanding the foregoing
exclusivity, Licensor retains the non-exclusive, royalty-free, fully paid right
to use the Supplier Link Technology (in object code and source code format)
solely to operate its current business of distributing travel products and
services over the Internet (which use shall not, for the avoidance of doubt,
include (x) providing third parties (including any travel agency, or vendors
thereof) the ability to create direct connections to travel industry suppliers
or (y) creating new, or expanding existing, direct connections between Licensor
or any of its Affiliates and any travel industry suppliers until after (***)
except to the extent (A) required to perform Licensor’s obligations under its
existing Supplier Link Agreements (for the current term of such existing
agreements, excluding any extensions or renewals that Licensor is not required
to enter into under the current terms of such agreements), which existing
agreements are set forth on Attachment B hereto (the “Existing Supplier Link
Agreements”) and/or (B) as permitted under the GDS Agreement) (the “OWW Scope of
Use”).

 

 

 

Without limiting the foregoing, the foregoing license grant permits Licensee to
copy, modify, reproduce, publish,

 

21


--------------------------------------------------------------------------------


 

display, create Improvements to, distribute, and/or combine or include the
Supplier Link Technology with any other products or intellectual property and
make, use, sell, offer for sale, import and otherwise exploit any subject matter
under the Supplier Link Patents. Licensee will own any Improvements to the
Supplier Link Technology which are acquired or developed by Licensee from and
after the Effective Date, subject to Licensor’s ownership of the underlying
Licensed Materials.

 

 

Support and

 

Maintenance:

Licensor shall not have any maintenance or support obligations to Licensee with
respect to the Supplier Link Technology.

 

 

Source Code:

Licensor will deliver a copy of the Supplier Link Technology (in both object
code and source code forms) to Licensee within thirty (30) days following
execution of the Master License Agreement.

 

 

License Fee/

 

Royalty:

Travelport will pay the Travelport License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
affiliates hereunder.

 

 

Permitted

 

Sublicensing

 

by Licensee:

Licensee may sublicense its rights hereunder to the Supplier Link Technology to
any Person, without any restriction.

 

 

Permitted Licensing

 

and Sublicensing

 

by Licensor:

Licensor may license or sublicense the Supplier Link Technology to (a)
outsourcers, applications development and maintenance providers and other
contractors providing products or services for Licensor or its Affiliates, but
only for purposes of such persons’ provision of such products or services to
Licensor or its Affiliates, (b) such Licensor’s Affiliates, for use within the
OWW Scope of Use, (c) exercise the ability to operate direct connects, to the
extent permitted under the GDS Agreement, or (d) the extent required to perform
Licensor’s obligations under the Existing Supplier Link Agreements.

 

22


--------------------------------------------------------------------------------


 

If Licensor desires to grant a nonexclusive license under the Supplier Link
Technology to a third party in connection with the settlement of an IP Dispute
with such third party, Licensor may request that Licensee grant to Licensor the
right to grant such license to such third party, such consent not to be
unreasonably withheld; provided, that (a) any such license shall explicitly
exclude any right to use the Supplier Link Technology that is reasonably related
to providing travel industry direct connections for any third party (including
any travel agency, or vendors thereof) with respect to any travel supplier and
(b) Licensor shall (i) assume no liability or obligation in connection with such
license, and (ii) have no obligation to provide any such consent to a proposed
license that includes any right to use the Supplier Link Technology that is
reasonably related to providing travel industry direct connections for any third
party (including any travel agency, or vendors thereof) with respect to any
travel supplier.

 

 

Patent Prosecution

 

And Maintenance:

Licensor shall reasonably cooperate with Licensee with respect to, and keep
Licensee fully informed regarding, the prosecution and maintenance of the
Supplier Link Patents. Licensor shall not make any adverse admissions or
reductions of the scope of the patent claims under the Supplier Link Patents
without Licensee’s prior written consent, such consent not to be unreasonably
withheld.

 

 

 

If Licensor desires to cease prosecution of, or cease paying maintenance fees
for, or otherwise not maintain any Supplier Link Patent, Licensor shall provide
reasonable prior written notice to Licensee of such intention to cease
maintenance (which notice shall, in any event, be given no later than forty-five
(45) days prior to the next deadline for any action that may be taken with
respect to such Supplier Link Patent with the applicable patent office), and
Licensee shall have the right, but not the obligation, to have assigned to it or
its successor or designee, as directed by Licensee, such Supplier Link Patent to
file and/or maintain such Supplier Link Patent in its own name or the name of
any of its Affiliates (subject to a non-exclusive, worldwide, transferable,
sublicensable (as set forth in the “Permitted Licensing and Sublicensing by
Licensor” section, above) license grant-back to Licensor solely within the OWW
Scope of Use. In such event, upon written notice from

 

23


--------------------------------------------------------------------------------


 

Licensee to Licensor, Licensor shall, and hereby does, perpetually and
irrevocably assign all right, title and interest throughout the world in and to
such Supplier Link Patent to Licensee or its successor or designee, including
the right to sue, counterclaim, and recover for past, present, and future
infringement of such Supplier Link Patent, subject to any licenses or covenants
not to sue any third party granted prior to the Effective Date and any other
licenses or covenants not to sue granted following the Effective Date in
accordance with this Schedule 6. Licensor further agrees to execute all other
documents and take all further action reasonably requested by Licensee or its
successor or designee for it to secure and perfect its rights therein.

 

 

Patent

 

Enforcement:

If Licensor or Licensee becomes aware of any infringement or other violation of
any Supplier Link Materials, it shall promptly notify the other party. The
Licensor and Licensee shall reasonably coordinate their response to any such
infringement or other violation, and Licensor shall not take any action to
sanction or otherwise allow such infringement or other violation to continue
without the prior written consent of Licensee, which consent shall not be
unreasonably withheld.

 

 

 

Licensee shall have the first right, but not the obligation, to initiate,
prosecute or defend, as applicable, and control Infringement Actions with
respect to any Supplier Link Patent. Should Licensee exercise this right,
Licensor shall agree, as necessary, to be joined as a party to, and shall
otherwise cooperate with, such Infringement Actions; provided, that Licensee
shall reimburse Licensor’s reasonable costs in connection with such joining or
cooperation. Licensor shall not settle or compromise an Infringement Action
without the prior written consent of Licensee, which consent shall be at
Licensee’s reasonable discretion.

 

 

 

If Licensee does not intend to initiate, prosecute or defend against, or elects
to abandon any such initiation, prosecution or defense against, any such
Infringement Action, Licensee shall promptly provide reasonable prior written
notice to Licensor of such intention, prosecution or defense (which notice
shall, in any event, be given no later than the earlier of (i) sixty (60) days
prior to the next

 

24


--------------------------------------------------------------------------------


 

deadline for any such assertion, action, suit or proceeding and (ii) sixty (60)
days following the date on which Licensee became aware of the basis for any such
Infringement Action). In such instances, or if Licensee either (1) does not
initiate, prosecute or defend against any such Infringement Action within sixty
(60) days after having notice of the basis for any such Infringement Action, or
(2) abandons any such Infringement Action, Licensor shall have the right, but
not the obligation, to initiate and/or assume the prosecution or defense, as
applicable, and control, at its own expense, of any such Infringement Action;
provided, that, within ten (10) days after written notice to Licensee by
Licensor of their intention to bring or maintain such Infringement Action,
Licensee does not bring or maintain such Infringement Action.

 

 

 

The party that prosecutes or defends, as applicable, an Infringement Action
shall be entitled to keep all proceeds arising from any such Infringement Action
and any settlements or compromises thereof until such Party has recovered all
costs incurred in connection with such assertion, action, suit or proceeding,
and thereafter, the other party shall be permitted to recoup its costs incurred
in connection with such assertion, action, suit or proceeding from any such
proceeds, and any remaining such proceeds shall be split equally between
Licensor and Licensee.

 

 

 

Licensor and Licensees shall keep each other reasonably informed regarding the
prosecution and maintenance of, and Infringement Actions with respect to, the
Supplier Link Patents and cooperate with each other in good faith in connection
with all matter relating thereto, including the negotiation of settlements or
compromises of such Infringement Actions (including granting licenses, covenants
not to sue and any other rights with respect to the Supplier Link Patents to
third parties); provided, that Licensor shall not settle or compromise any such
Infringement Action without Licensee’s prior written consent, which consent
shall be at Licensee’s discretion.

 

 

 

To the extent that any Supplier Link Patents are assigned to Licensee,
references to “Licensee” in the foregoing Patent Enforcement sections shall
remain references to Galileo International, LLC, and references to “Licensor” in
the

 

25


--------------------------------------------------------------------------------


 

foregoing Patent Enforcement sections shall remain references to Orbitz, LLC.

 

 

Certain Breaches:

If Licensor (i) grants any license or sublicense to the Supplier Link Technology
that is not permitted under the “Permitted Licensing and Sublicensing by
Licensor” section (an “Out of Scope License or Sublicense”), or (ii) breaches
its obligation to obtain Licensee’s consent to any adverse admissions or
reductions of the scope of the patent claims under the Supplier Link Patents
under the “Patent Prosecution and Maintenance” section, then Section 4.4 of the
Agreement shall not apply to Licensor’s damages in connection with such license
or sublicense.

 

 

Other:

Licensee shall comply fully with all applicable regulations of the United States
Department of Commerce and with the United States Export Administration Act,
including all relevant export laws, to assure that the Supplier Link Technology
is not exported, directly or indirection, in violation of United States law.
Licensee shall bear all costs associated with such compliance.

 

26


--------------------------------------------------------------------------------


 

SCHEDULE 7 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

 

Licensed Items:

Global Platform Back End Technology, as further defined on Exhibit G hereto,
including all APIs and web services that Licensor or its Affiliates may develop
or implement that relate to, or are needed to access or develop Improvements to,
the foregoing (“Back End Technology”).

 

 

 

 

Licensor(s):

Orbitz Development, LLC

 

 

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

 

 

Note:

Except for the escrow obligations described below, all of Licensor’s obligations
regarding the Back End Technology shall become effective at such time as such
Back End Technology is deployed by Licensor for use by its customers, suppliers
or other users (the “Back End Launch Date”). After Licensor deploys any portion
of the Back End Technology for its customers, suppliers or other users, Licensor
shall promptly make such portion of the Back End Technology available to
Licensees as a hosted or licensed solution, as described below.

 

 

 

 

Scope of Use:

Each Licensee is hereby granted a worldwide, perpetual, non-exclusive,
royalty-free, fully paid license to use and otherwise exploit the Back End
Technology (including any Improvements to the Back End Technology that Licensors
may develop), in both object code and source code forms, for use in connection
with supplier link or other travel industry direct connections. The Back End
Technology will be hosted by Licensor for Licensee’s use and made accessible
through APIs and Web services, except following any release of any source code
for the Back End Technology to Licensees. All functionality and other
capabilities, and all APIs, web services and other

 

 

 

27


--------------------------------------------------------------------------------


 

 

interfaces, comprising or used with the Back End Technology that are made
available to any third party shall be made available to Licensees at
substantially the same time as they are first made available to any such third
party. Use of the Back End Technology by Licensees shall be without any
restriction except as expressly set forth in this Schedule 7. The foregoing
rights grants to each Licensee hereunder are a present grant made as of the
Effective Date.

 

 

 

 

 

If and during such times as the Back End Technology is hosted by Licensor, each
Licensee will have the right to modify and create derivate works of the hosted
Back End Technology through the use of APIs and/or Web services provided by
Licensor. Following any release of any source code for the Back End Technology
to any Licensee, such Licensee will have an unlimited right to modify and
otherwise create Improvements of the Back End Technology. Each Licensee will own
any Improvements to the Back End Technology which are acquired or developed by
such Licensee from and after the Effective Date, subject to Licensor’s ownership
of the underlying Licensed Materials.

 

 

 

 

 

Subject to and without limiting the paragraph immediately following this
paragraph, upon a Licensee’s request that Licensor modify the APIs and Web
services relating to the Back End Technology, and subject to Licensor’s
agreement to make such modifications (not to be unreasonably withheld), Licensor
will use commercially reasonable efforts to develop such modifications;
provided, that any requested development shall be subject to the availability of
Licensor’s resources and Licensor shall not be obligated to develop any such
modifications if doing so would detract from Licensor’s business. Licensor shall
charge the applicable Licensee for such development at rates that are (***)

 

 

 

 

 

Licensor shall: (i) upon a Licensee’s request, meet with such Licensee to
discuss such Licensee’s desired requirements and other development requests for
the Back End Technology and, to the extent that such Licensee proposes
modifications or new functionality for the Back End Technology, such Licensee
shall be allowed to participate in Licensor’s meetings where the requested

 

 

 

28


--------------------------------------------------------------------------------


 

 

modifications or new functionalities are discussed, (ii) offer all Licensees the
opportunity to participate in all meetings, committees, focus groups, forums and
panels that Licensor may organize for users of the Back End Technology, (iii)
review and evaluate each Licensee’s requests for modifications to the Back End
Technology using the same evaluation and prioritization process used for
Licensor’s own internal requests for modifications to the Back End Technology,
and shall afford Licensee’s requests with the same treatment within such process
as is afforded to Licensor’s own requests, and (iv) provide each Licensee with
all other rights and benefits of “primary” and other “preferred” customers of
the Back End Technology relating to modifications to, and other development of,
the Back End Technology.

 

 

 

 

Hosting, Support

 

 

 

 

and Maintenance:

Upon Licensees’ request, Licensor will provide Licensees with hosting, support
and maintenance services with respect to the Back End Technology. These services
will be subject to reasonable SLAs, with the principle of such SLAs being
substantially the same scope and level of service as Licensor (or its applicable
Affiliate) provides to third parties with respect to the Back End Technology,
and except to the extent that a Licensee elects, and Licensor reasonably can
provide, higher or lower, service levels to such Licensee.

 

 

 

 

 

In connection with the foregoing support, Licensor will make available its APIs
and Web services included in the Back End Technology, and will reasonably
support each Licensee’s creation of modifications to and derivative works of the
Back End Technology through the use of such APIs and Web services, including by
providing (a) full documentation and specifications for such APIs and Web
services, (b) any support not reasonably obtainable from a third party that is
reasonably necessary to use such APIs and Web services (such support not to
include, for the avoidance of doubt, programming of applications for each
Licensee) and (c) reasonable access to Licensor’s personnel for information
regarding such APIs and Web services.

 

 

 

 

 

Following development of the Back End Technology, Licensor shall provide
reasonable advance notice to Licensees of Licensor’s ability to begin providing
hosting,

 

 

 

29


--------------------------------------------------------------------------------


 

 

support and maintenance services with respect to the Back End Technology, and
the parties shall negotiate in good faith the terms of such services.

 

 

 



 

The parties shall agree on terms (including the annual Maintenance and Support
fee) for maintenance and support services at that time and, if there are no
other customers for which Licensor is providing maintenance and support
services, then at pricing substantially intended to be at Licensor’s cost plus a
(***) (in each case, which terms shall be no less favorable than those Licensor
makes available to any other Person (the “Back End MFN”)). Licensees will have
reasonable audit rights of Licensor’s cost to provide support. If the parties
cannot agree on such terms, including such Maintenance and Support fee, such
terms will be determined pursuant to arbitration, as set forth in Section 6.6(b)
of the Agreement .

 

 

 

 

Source Code:

Within sixty (60) days following the Effective Date, Licensor and Licensees
shall enter into a mutually agreeable escrow agreement with a mutually agreeable
software escrow agent to implement and maintain a software escrow of the Back
End Technology. Upon final completion of all development of the Back End
Technology (currently anticipated for Q4 of 2008), and thereafter on an annual
basis or, if sooner, after any material change to the Back End Technology, the
Source Code for the Back End Technology will be promptly placed into escrow in
favor of each Licensee. The Licensees shall pay the cost of the foregoing escrow
arrangements, with each Licensee paying an equal share unless otherwise agreed
by such Licensees.

 

 

 

 

 

For purposes of this Schedule 7 only, “Source Code” shall mean all code written
in human readable computer programming language (and related interpreters and/or
compilers) that are required to convert to object code (computer-executable
form) software that supports the APIs and Web Services published and provides
the functionality and services described by such APIs and Web Services and all
related design documentation (e.g., flowcharts, architectural diagrams,
specifications, etc.). For clarity, Source Code that is not used by the APIs
and/or Web Services will not be deposited in escrow, as distribution of such
code will not be necessary for Travelport to continue using the source code as
permitted by this agreement. No Source Code related to the front-end (i.e., the
look and feel and user interface for all of

 

 

 

30


--------------------------------------------------------------------------------


 

 

Licensors’ web sites or client’s web or online artifacts) will be part of any
source code distribution, regardless of the availability of APIs and/or Web
Services as access points. “Source Code” does not include any object code,
databases, customer data of Licensors or any source code or software licensed
from third parties.

 

 

 

 

 

Such escrow agreement shall, in addition to terms reasonable and customary for
such agreements in similar circumstances, provide that the source code to the
Back End Technology will be released (solely for use as permitted by the license
granted under this Schedule 7) to a Licensee immediately upon such Licensee’s
request: (a) if Licensor is not providing hosting, maintenance or support
services to Licensees for any reason in accordance with the Back End MFN (other
than due to a termination of the agreement between Licensor and Licensee with
respect to the Back End Technology (or this License Agreement if such agreement
is not yet in effect) by Licensor for cause or by such Licensee for
convenience), (b) upon a Release Event with respect to the ultimate parent
entity of Licensor (or, for the avoidance of doubt, to the extent this License
Agreement is assigned by Licensor, a Release Event with respect to the ultimate
parent company of the then-current assignee) or (c) upon termination of the
agreement between Licensor and Licensee with respect to the Back End Technology
(or this License Agreement if such agreement is not in effect) by such Licensee
for cause (such release under this clause (c) to be only to such Licensee(s)
that terminate the applicable agreement). In the event of any release of source
code, from escrow or directly from Licensor, Licensor will provide reasonable
transition training and implementation support with respect to such source code,
at Licensor’s cost plus a reasonable margin. Following such training and
implementation support, Licensors shall have no further support obligations with
respect to the Back End Technology under this License Agreement.

 

 

 

 

License Fee/

 

 

 

 

Royalty:

Travelport will pay the Travelport License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
Affiliates hereunder; provided, however, that each Licensee shall also receive,
at (***) cost, any modification,

 

 

 

31


--------------------------------------------------------------------------------


 

 

upgrades and enhancements to the Back End Technology created by Licensor as of
the Effective Date and during the (***) following the Effective Date.

 

 

 

 

Permitted

 

 

 

 

Sublicensing:

 

 

 

 

 

Each Licensee may sublicense its rights hereunder to the Back End Technology to
(a) outsourcers, applications development and maintenance providers and other
contractors providing products or services for such Licensee or its Affiliates,
but only for purposes of such persons’ provision of such products or services to
such Licensee or its Affiliates, (b) such Licensee’s Affiliates, without any
restriction, and (c) any other Person, without any restriction.

 

 

 

 

Termination:

The License Grant set forth in this Schedule 7 is terminable: (a) by Licensor,
with respect to any Licensee, immediately upon one (1) material breach of the
scope of the license by such Licensee which remains uncured for more than 45
days following notice thereof, (b) by Licensor, with respect to any Licensee,
immediately upon more than (***) separate instances of substantially the same
material breaches of the scope of the license by such Licensee over a rolling,
(***) period whether or not cured by Licensees, (c) by Licensor, with respect to
any Licensee, immediately upon more than (***) material breaches of the scope of
the license by such Licensee over a rolling, (***) period whether or not cured
by such Licensee or (d) by any Licensee (with respect to such Licensee), upon
(***) prior written notice to Licensor. Licensor shall be excused from
performance under this Schedule 7 to the extent not reasonably possible due to
such Licensee’s material breach, for such time as such material breach is not
cured.

 

32


--------------------------------------------------------------------------------


SCHEDULE 8 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

 

Licensed Items:

Neat Dynamic Packaging technology (“Neat Technology”), as further defined on
Exhibit F hereto.

 

 

 

 

Licensor(s):

Neat Group Corporation

 

 

 

 

Licensee(s):

Galileo International, LLC and Galileo International Technology, LLC

 

 

 

 

Scope of Use:

Each Licensee is hereby granted a worldwide, perpetual, non-exclusive,
royalty-free, fully paid license to use and otherwise exploit the Neat
Technology, in both object code and source code forms, without any restriction
except as expressly set forth in this Schedule 8. Licensees will own any
Improvements to the Neat Technology which are acquired or developed by Licensees
after execution of the Master License Agreement. Without limiting the foregoing,
the foregoing license grant permits each Licensee to copy, modify, reproduce,
publish, display, create Improvements to, distribute, and/or combine or include
the Neat Technology with any other products or intellectual property. Each
Licensee will own any Improvements to the Neat Technology which are acquired or
developed by such Licensee from and after the Effective Date, subject to
Licensor’s ownership of the underlying Licensed Materials.

 

 

 

 

Support and

 

 

 

Maintenance:

Licensor will, upon Licensees’ request, provide Licensees with reasonable
support (i.e. a service level agreement) on commercially reasonable terms, for
the Neat Technology for up to (***) (support to be terminable on (***) notice
following such (***) term).

 

 

 

 

 

The parties shall agree on terms (including the annual Maintenance and Support
fee) for maintenance and support

 

33


--------------------------------------------------------------------------------


 

 

services at that time and, if there are no other customers for which Licensor is
providing maintenance and support services, then at pricing substantially
intended to be at Licensor’s cost plus a (***) (in each case, which terms shall
be no less favorable than those Licensor makes available to any other Person.
Licensees will have reasonable audit rights of Licensor’s cost to provide
support. If the parties cannot agree on the Maintenance and Support fee, the fee
will be determined through arbitration.

 

 

 

 

 

The parties acknowledge that, at such time as Licensors are no longer (a)
providing support for any users of the Neat Technology or (b) obligated to
provide support to any users of the Neat Technology, the incremental cost of
continuing to provide support to Licensees may be higher. If Licensees elect not
to pay such higher costs, Licensors will no longer be obligated to provide such
support.

 

 

 

 

License Fee/

 

 

Royalty:

Travelport will pay the a Travelport License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
Affiliates hereunder.

 

 

 

 

Permitted

 

 

Sublicensing:

Each Licensee may sublicense its rights hereunder to the Neat Technology to (a)
outsourcers, applications development and maintenance providers and other
contractors providing products or services for such Licensee or its Affiliates,
but only for purposes of such persons’ provision of such products or services to
such Licensee or its Affiliates, (b) such Licensee’s Affiliates, without any
restriction, and (c) any other Person, without any restriction; provided, that,
with respect to (c), a Licensee may not sublicense the Neat Technology to any
third party that is not an Affiliate of Licensee for any Competitive Use by such
third party, unless Licensee incorporates or uses the Neat Technology with
another product or service of such Licensee or one of its Affiliates to enhance
or improve a product or service thereof (but not to provide the Neat Technology
to third parties on a stand-alone basis).

 

34


--------------------------------------------------------------------------------


SCHEDULE 9 TO

MASTER LICENSE AGREEMENT

This Schedule is made pursuant to and governed by the Master License Agreement,
dated July 23, 2007, by and among Galileo International Technology, LLC, Galileo
International, LLC, Orbitz, LLC, ebookers Limited, Donvand Limited, Travelport
for Business, Inc., Orbitz Development, LLC and Neat Group Corporation (the
“Master License Agreement” or the “Agreement”).  Capitalized terms used in this
Schedule but not defined herein shall have the respective meanings set forth in
the Master License Agreement.

 

Licensed Items:

The “Travelport for Business” name (“TP Name”)

 

 

 

 

Licensor(s):

Travelport Inc.

 

 

 

 

Licensee(s):

Travelport for Business, Inc.

 

 

 

 

Scope of Use:

Licensor will grant Licensee a non-exclusive license to use the TP Name in
connection with Licensee’s “Travelport for Business” product and entity name, as
used by Licensee in the conduct of its business immediately prior to the
Effective Date for a duration of: (a) if Licensor or one of its Affiliates
completes (***) or (b) if Licensor or one of its Affiliates does not complete
(***) (***) following the Effective Date; provided, that, at anytime following
the second anniversary of the Effective Date, Licensor may terminate the
foregoing license upon reasonable advance notice to Licensee, and Licensor shall
reimburse Licensee for its reasonable costs of replacing stationery and
marketing materials incurred as a result of such termination.

 

 

 

 

Maintenance

 

 

And Support:

Not applicable.

 

 

 

 

License Fee/

 

 

Royalty:

An Orbitz Party will pay the Orbitz License Fee as set forth in, and in
accordance with, the procedure set forth in Section 1.3 of the Master License
Agreement as consideration for, inter alia, all rights granted to it and its
Affiliates hereunder.

 

 

 

 

 

 

 

35


--------------------------------------------------------------------------------


 

Permitted

 

 

Sublicensing:

Licensee may sublicense its rights hereunder to the TP Name to Licensee’s
Affiliates who market or sell products using the TP Name.

 

 

 

 

Quality

 

 

Control:

The TP Name may be used only (i) in substantially the same manner, and for the
same products and services, as the TP Name was used in the conduct of Licensee’s
business as of the Effective Date and (ii) in combination or in conjunction with
the same other logos, designs, symbols and trademarks or modifying words or
terms as were used with the TP Name in the conduct of Licensee’s business
immediately prior to the Effective Date.

 

 

 

 

 

Licensee hereby covenants that it (i) shall comply with (1) Licensor’s quality
control and usage guidelines generally applied by Licensor to the TP Name, and
(2) all applicable laws, rules, and regulations in connection with its use of
the TP Name; and (ii) shall not, subject to Licensee’s rights under the “Scope
of Use” section above, (1) take any action that would jeopardize or impair
Licensor’s ownership of the TP Name, or the TP Name’s legality and/or
enforceability, (2) take any action that would disparage or diminish the
goodwill, reputation, or value of the TP Name, (3) either directly or
indirectly, apply for the registration of the TP Name or any variation thereon,
or any trademark, service mark, corporate name, symbol, word, or Internet domain
name which contains or is similar to, the TP Name.

 

 

 

 

 

Licensor shall have the right to review the manner in which Licensee uses the TP
Name, including the right to periodically promptly receive samples from Licensee
of materials on which Licensee uses the TP Name.

 

 

 

 

 

Licensee acknowledges and agrees that its use of the TP Name under this Schedule
shall inure to the benefit of Licensor, and this Schedule 9 does not confer on
Licensee any goodwill or ownership interest in the TP Name.

 

 

 

 

Termination:

If Licensor determines, in its reasonable, good faith discretion, that Licensee
has failed to comply with the quality control provisions of this Schedule 9,
Licensor shall have the right to terminate its license to Licensee of the TP
Name, if Licensee has failed to cure such non-compliance within thirty (30) days
after written notice thereof. The foregoing termination right shall be without
prejudice to

 

36


--------------------------------------------------------------------------------


 

any rights of Licensor to obtain any temporary restraining order, preliminary
injunction or other temporary relief. Any dispute regarding Licensor’s right to
exercise the foregoing termination right shall be resolved pursuant to
arbitration, as set forth in Section 6.6(b) of the Agreement.

 

 

 

Upon the expiration of the license granted under this Schedule 9, or earlier
termination of this License Agreement for any reason, Licensee shall immediately
discontinue using the TP Name or any portion thereof or any name or mark similar
thereto and remove the TP Name or any portion thereof or any name or mark
similar thereto from all signage, fixtures, web sites, user interfaces,
documents (whether in written, electronic, or other form) and other materials
and media in Licensee’s possession or control; provided, that the foregoing
shall not prohibit Licensee from making any legal fair use of the TP Name
(including factual references to prior affiliations and entity names).

 

37


--------------------------------------------------------------------------------